 


113 HR 3041 IH: IRS Health Records Privacy Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3041 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prevent the Internal Revenue Service from unnecessarily seizing protected health information. 
 
 
1.Short titleThis Act may be cited as the IRS Health Records Privacy Act of 2013.  
2.Limitation in inspection of protected health information 
(a)In generalExcept to the extent provided in section 7608(d) of the Internal Revenue Code of 1986 (as added by this Act), in administering and enforcing the internal revenue laws and the Patient Protection and Affordable Care Act, no officer or employee of the Department of the Treasury may inspect the protected health information of any individual. 
(b)Protected health informationFor purposes of this subsection, the term protected health information has the meaning given such term in section 160.103 of title 45, Code of Federal Regulation. 
(c)Criminal and civil penaltiesAny willful inspection in violation of subsection (a) shall be treated as an unauthorized inspection of return information for purposes of section 7213A of the Internal Revenue Code of 1986, and any knowing inspection (or by reason of negligence) in violation of subsection (a) shall be treated as an unauthorized inspection of return information for purposes of section 7431 of such Code. 
(d)Notification of inspectionIn the case of any inspection of an individual’s protected health information in violation of subsection (a), the Secretary of the Treasury shall, as soon as practicable, notify the individual of such inspection.  
3.Limitations on access to protected health information 
(a)In generalSection 7608 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(d)Limitations on access to protected health information 
(1)In generalNo protected health information may be examined or seized in the execution of a warrant under this section except to the extent such health information directly relates to a criminal violation of the internal revenue laws with respect to which the warrant was issued and is specified therein. In executing any such warrant, the Secretary shall take such steps as are necessary to minimize inadvertent access or seizure of protected health information. 
(2)Protected health informationFor purposes of this subsection, the term protected health information has the meaning given such term in section 160.103 of title 45, Code of Federal Regulation. . 
(b)Effective dateThe amendment made by this section shall apply to warrants executed after the date of the enactment of this Act. 
 
